ON REHEARING.
QUARLES, J.
— Respondent has filed a petition for rehearing, in which it complains that the decision gives the county assessor jurisdiction to assess personal property valued at $4,657.50; that the right of way of the respondent through the one hundred and thirty-seven acre tract of land assessed is not excepted from the assessment. And it also complains that the opinion adverts to the fact that the right of way was granted to the respondent by the United States government, when the record is silent as to how it was acquired. On the hearing, the respondent waived all questions as to the sufficiency of the description, arguing and asldng for a determination of one question only, to wit, whether the assessor had authority to assess said tract of land and improvements thereon at all, or not; and in its petition for a rehearing it is stated: “Hoping to secure a general, yet certain and definite, construction of the statutory language involved, as would be a guide, not only to the appellant, in the future, but to the respondent, in listing this and other property having similar features, respondent did not urge upon the court the inadequate, if not wholly incomprehensible, description entered by the assessor upon the roll, as it appears. But this description, as supplemented and explained by the map of record, includes the very roadbed of respondent’s main tracks. Certainly, the court does not intend to decide that this is all within the jurisdiction of the local assessor. But if not, what portion of it is within the jurisdiction?” But for its waiver of the question, the respondent would be entitled to a modification of the assessment so as to exclude from the tract of land assessed, the right of way of respondent, ’both for its main Ene and its Wood river branch, But the entire one hundred and thirty-seven acres was assessed at the sum of $343.50, or at the rate of two doE'ars and fifty cents per acre; and at the same rate the tax complained of would not exceed five dollars, so far as the right of way of respondent for its main track and track of its Wood river branch *778over the land in question is concerned. So in waiving this question the respondent ¡submitted to no great hardship, and exhibited no great degree of liberality. We hold in this ease that the right of way, track, whether main, side, or turnouts, and aU improvements and superstructures upon the right of way, and rolling stock, are under the statute, to be assessed by the state board of equalization, and all other property of railroad companies is to be assessed, under the statute, by county .assessors. We think the statute and the original opinion herein are both sufficiently clear. We will add that it is our duty to take judicial notice of the aots of Congress, both public and private, and of the executive of the United States government. (See Eev. Stats., sec. 5950.) The United States' having granted to the respondent company a right of way two hundred feet wide, extending one hundred feet each way from the center of its main track, over the public domain, situate in Idaho, and, as it is a matter of common history that nearly all of the right of way of the respondent in this state, where located, runs over public, unsurveyed lands of the United States, it may well be regarded, when it is not shown that the respondent has acquired a less width for its right of way over private grounds, that its right of way is two hundred feet wide. We think that neither the state board of equalization nor the county assessor should have any trouble in deciding their duties in the matter of assessing railroad property, nor should tire respondent have any trouble in listing its property with the proper officers for taxation. The property assessed against respondent, and which it claims is personal property, valued at $4,657.50, is not shown by the record to be personal property. While listed under the general head of "Personal Property,” yet it is described as “millsites, mills, and machinery.” This does not show it to be personal property, nor does it show that such property is rolling stock, within the meaning of the statute. Apparently, the property described as "millsites, mills, and machinery” is improvements and fixtures upon real estate. The description is bad, but defects of description were waived at the hearing by the respondent. Such property, when not situated on the right of *779way, is assessable by county assessors. We think a rehearing should be denied, and it is so ordered.
Huston, C. J., and Sullivan, J., concur.